DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Examiner acknowledges that the application is a continuation of the International Application PCT/JP2018/016041 also known as a ‘bypass’ application.  Should applicant desire to obtain the benefit of the file date for international application under 35 U.S.C. 120 and 365(c), a certified English translation of the international application must be submitted in reply to this action.  See MPEP 1895.01 which recites:
A certified copy of the international application (and an English translation) of the international application may be required by the examiner to perfect the claim for benefit under 35 U.S.C. 120 and 365 (c) if the international application did not originate in the United States and such is necessary, for example, where an intervening reference is found and applied in a rejection of one or more claims. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 27 April 2020, 24 September 2021, 29 November 2021, and 22 February 2022 have been considered by the Examiner.
The reference cited as AG JP 46-003462 has been lined through and not considered since no copy of the reference was supplied.

Drawings
	The original drawings received on 27 April 2020 are accepted by the Examiner.




Claim Objections
Claim 8 is objected to because of the following informalities:  minor typographical errors.
Claim 8 recites that -“Ta” is not substantially contained-, while not indefinite the claim would be clearer if the element was written out for example -tantalum, “Ta” is not substantially contained-.
Appropriate correction is required.

Claim Comment
Claim 8 recites that -“Ta” is not substantially contained-. The Examiner has examined the application where the phrase “not substantially contained” is read in view of the specification paragraph [0020], which reads that approximately 100ppm is considered substantially not contained. Therefore claim 8 is interpreted to mean that any amount of the element Ta in any form would be less than or equal to 100 ppm.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 and 6-14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Toratani et al., U.S. Patent Publication US 4,108,673.
Toratani et al. disclose an optical phosphate glass . See Abstract and the entire specification, specifically, column, lines 49-68. Toratani et al. disclose an optical glass composition having the following composition in terms of weight percentages: 27-55% of P2O5, 6-26% of K2O, 10-50% of BaO, 2-15% of Al2O3, 0-14% of TiO2, 0-20% of Nb2O5, 0-7% of Ta2O5, 0-5% of B2O3, 0-2% of Li2O, 0-5% pf Na2O, 0-6% of MgO, 0-8% of CaO, 0-10% of SrO, 0-10% of ZnO, 0-13% of PbO, and 0-2% of As2O3. See column 2, line 49 to column 4, line 24 and the below chart which maps the specific components of each claim to Toratani et al. Toratani et al. disclose that the optical glass has a refractive index of 1.57-1.68 and an Abbe number of 33-51. See column 2, lines 37-39. Toratani et al. disclose that the optical glass is used to form a focused image, therefore the glass is being used as an optical lens or optical element. See column 1, lines 16-17. Toratani et al. disclose that the glass can be part of an optical instrument set, which is an optical device. See column 1, lines 20-25.  The compositional ranges of Toratani et al. are sufficiently specific to anticipate the optical glass as recited in claims 1-4 and 6-14. See MPEP 2131.03. Furthermore, Toratani et al. disclose Example 2, which anticipates the compositional and property ranges of claims 1-4 and 6-10. See Table 1.
Since the composition of the reference is the same as those claimed herein it follows that the glasses of Toratani et al. would inherently possess the properties recited in claims 11 and 12. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
The below chart maps the components of the instant claims to Toratani et al.
Claim Mapping Chart of Instant Claims to Toratani et al. US 4,108,673
Instant Claims
Limitation of the instant claim
Range of the instant limitation in wt.%
Range taught by Toratani et al.
Paragraphs and/or Examples Toratani et al. meets the limitation  in terms of wt. %
1-18
Optical Glass


1
P2O5 
>30-60
27-55
Column 3, lines 4-7
1
Al2O3 
>2+10
2-15
Column 3, lines 20-23
1
TiO2 
10-<36
0-14
Column 3, line 24 to column 4, line 5
1
Nb2O5
0-5
0-20
Column 3, line 24 to column 4, line 5
11 
Ta2O5 
0-15
0-7
Column 3, line 24 to column 4, line 5
1
Bi2O3 
0-,5

Silent which includes no Bi2O3.
1
Sb2O3 
0-1

Silent which includes no Sb2O3.
1
BaO 
1-20
10-50
Column 3, lines 8-19
2
Li2O 
0-20
0-2
Column 4, lines 6-14
2
Na2O 
0-30
0-5
Column 4, lines 6-14
2
K2O 
0-30
6-26
Column 4, lines 6-14
3
Li2O+Na2O+K2O 
10-35
6-26
Column 4, lines 6-14
4
ZnO 
0-20
0-10
Column 4, lines 15-20
4
MgO 
0-20
0-6
Column 4, lines 15-20
4
CaO 
0-10
0-8
Column 4, lines 15-20
4
SrO 
0-10
0-10
Column 4, lines 15-20
5
TiO2/Al2O3 
2-16
At least 0.52-3.18
As calculated by the examples
6
SiO2 
0-10

Silent which includes no SiO2.
6
B2O3 
0-20
0-5
Column 4, lines 6-14
7
WO3 
0-15

Silent which includes no WO3.
8
Tantalum (Ta)
Not substantially contained, <~100 ppm
0-7
Column 3, line 24 to column 4, line 55
9
Refractive index
1.60-1.75
1.57-1.68
Column 2, lines 37-39
10
Abbe number
20-35
33-51
Column 2, lines 37-39
11
Specific Gravity
2.9-3.6


12
Partial dispersion
≥0.60


13
Optical element
Comprising optical glass
Glass used to focus an image (a lens)
Column 1, lines 16-17
14
Optical device
Comprising optical element
An optical instrument
Column 1, lines 20-25


Claims 5 and 15-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Toratani et al., U.S. Patent Publication US 4,108,673.
Toratani et al. teach an optical phosphate glass . See Abstract and the entire specification, specifically, column, lines 49-68. Toratani et al. teach an optical glass composition having the following composition in terms of weight percentages: 27-55% of P2O5, 6-26% of K2O, 10-50% of BaO, 2-15% of Al2O3, 0-14% of TiO2, 0-20% of Nb2O5, 0-7% of Ta2O5, 0-5% of B2O3, 0-2% of Li2O, 0-5% pf Na2O, 0-6% of MgO, 0-8% of CaO, 0-10% of SrO, 0-10% of ZnO, 0-13% of PbO, and 0-2% of As2O3. See column 2, line 49 to column 4, line 24 and above anticipation rejection over Toratani et al. Toratani et al. teach that the optical glass is used to form a focused image, therefore the glass is being used as an optical lens or optical element. See column 1, lines 16-17. Toratani et al. teach that the glass can be part of an optical instrument set, which is an optical device. See column 1, lines 20-25.  Toratani et al. teach that the glass can be used in optical systems. See column 1, lines 26-29.
Toratani et al. fail to teach any examples or compositional ranges that are sufficiently specific to anticipate the compositional limitations of claim 5 or that the optical glass, optical devices, and optical glass system use a cemented lens comprising at least 2 lenses, one comprising the optical glass in order to make an interchangeable lens for a camera or other optical devices.  However, the weight percent ranges taught by Toratani et al. have overlapping compositional ranges with instant claims 1-4 and 6-8.  See above rejection and Column 2, line 49 to column 4, line 24. Furthermore, even the calculated TiO2/Al2O3 ratio of the examples of Toratani et al. range from 0.52-3.18, which overlap instant claim 5. Overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have selected from the overlapping portion of the ranges disclosed by Toratani et al. because overlapping ranges have been held to establish prima facie obviousness.  See MPEP 2144.05.
As to claims 15-18, Toratani et al. fails to teach the specific combination of optical glasses being cemented where at least one of the two lenses are comprised of the recited optical glass and that the cemented lens is used in a camera or for interchangeable lenses as required by the instant claims. However, Toratani et al teach that the glass is used to form focused images and as a result, it would have been obvious to one of ordinary skill in the art at the time of the invention to produce a cemented lens array and interchangeable lenses for a camera meeting the requirements of the instant claims from the optical glass taught by Toratani et al. This conclusion is based on the fact that the material of Toratani et al. is intended to produce optical elements for optical instruments and systems, the same purpose as the optical glass required by the instant claims. 

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363. The examiner can normally be reached 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
24 May 2022